Citation Nr: 1208524	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  09-35 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel





INTRODUCTION

The Veteran (Appellant of Claimant) served on active duty from December 1961 to December 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for bilateral hearing loss and tinnitus.  

The Veteran requested a hearing to be held at the RO (Travel Board hearing), but subsequently withdrew this request. 
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Board finds that additional development is required before the issues of service connection for bilateral hearing loss and tinnitus on appeal are ripe for adjudication upon the merits.  38 C.F.R. § 19.9 (2011).  

The Veteran essentially claims that he developed bilateral hearing loss and tinnitus due to an in-service incident of loud noise exposure.  Specifically, the Veteran reported that, during basic training, a fellow service member accidentally dropped a grenade.  

The Veteran indicated that he picked up the grenade and threw it in a safe barrel in which it exploded.  The Veteran stated that his commanding officer did not order him to the medic at that time.  In an October 2008 statement, the Veteran indicated that service personnel would not send anyone to the medic during basic training.  The Veteran states that this was the only incident in which exposed to loud noise during service as him Military Occupational Specialty was equivalent to that of a payroll clerk.  

The Veteran asserts that he has not been able to hear in his right ear ever since the incident involving the grenade and had spent the rest of his life with damaged hearing.  

In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  Reviewing the service treatment records, the Board notes that the audiology examinations performed by service examiners were reported in standards set forth by the American Standards Association (ASA).  Currently, audiology examinations are reported in standards set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  As such, to review the Veteran's service audiology examinations, the findings in ASA units must be converted to ANSI units.  

In a November 1961 service entrance audiology examination report, the threshold ranges, converted into ANSI units, were as follows:




HERTZ


11/61
500
1,000
2,000
3,000
4,000
RIGHT
20
10
20
Not tested
15
LEFT
25
25
20
Not tested
10

In a September 1963 service discharge audiology examination report, the Veteran's threshold ranges, converted into ANSI units, were as follows:




HERTZ


9/63
500
1,000
2,000
3,000
4,000
RIGHT
30
20
25
Not tested
5
LEFT
30
20
20
Not tested
5

The Board notes that, as the Veteran entered service with left ear threshold levels at 25 decibels at 500 and 1,000 Hertz, the Veteran entered service with pre-existing hearing loss.  See id.  As the Veteran's hearing loss disorder was noted at service entrance, the "presumption of soundness" does not attach.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2011).  

Moreover, at the time of discharge from service, the threshold levels had shifted in both ears, with the majority of the shift occurring in the right ear.  As the Veteran reported experiencing worsened hearing in the right ear after the in-service incident involving an exploded grenade, the Board finds the Veteran's account of the grenade incident to be credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  The service treatment records contain no report of tinnitus.   

The record contains no evidence indicating that the Veteran sought treatment for a bilateral hearing or tinnitus disorder until recently.  In a December 2009 VA medical examination report, the VA examiner reported the following threshold ranges:




HERTZ


12/09
500
1,000
2,000
3,000
4,000
RIGHT
30
30
60
65
70
LEFT
25
30
55
60
65

Speech recognition was 88 percent in the right ear and 84 percent in the left ear.  The diagnosis was bilateral normal to severe sensorineural hearing loss.    

After a review of the evidence, the December 2009 VA examiner opined that the Veteran's bilateral hearing loss was less likely than not related to service, to include the reported incident involving a grenade.  In explaining the conclusions, the VA examiner stated that the November 1961 service entrance examination report showed no hearing loss, and the September 1963 service discharge examination report showed no hearing loss with no significant shifts.  The VA examiner indicated that the Veteran's tinnitus was related to the service-connected hearing loss and, therefore, was not related to service.    

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

In this instance, the December 2009 VA examiner's statements that the November 1961 service entrance examination report showed no hearing loss, and that the September 1963 service discharge examination report showed no hearing loss with no significant shifts are factually inaccurate assumptions.  The November 1961 service entrance examination report and the September 1963 service discharge audiology examination report, when converted into ANSI units, show that the Veteran had noted hearing loss upon entrance and discharge from service, and threshold shifts during service.  As the December 2009 VA examiner failed to note that the Veteran had hearing loss symptomatology upon entrance and discharge from service, or had threshold shifts during service that were not within the normal range of hearing by service separation, the opinion is inadequate, and another VA audiology examination should be provided.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).

As the Veteran's pre-existing hearing loss disorder was noted at the time of entry into service, service connection may be granted if it is shown that the hearing loss disorder was beyond its natural progression during service.  38 U.S.C.A. § 1153 (West 2002 & Supp. 2011); 38 C.F.R. § 3.306 (2011).  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A.  § 1153; 38 C.F.R. § 3.306(a).  Independent medical evidence is needed to support a finding that the pre-existing disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238 (1994). 

In this case, the Veteran entered service with bilateral hearing loss.  During service, the Veteran was present during a grenade explosion that he claims caused bilateral hearing loss and tinnitus.  Subsequently, at the time of discharge from service, the Veteran's audiology examination showed audiometric threshold shifts (worsening), especially in the right ear.  The Board finds that a VA audiology examination is required to determine if the Veteran's bilateral hearing loss disorder was aggravated, that is, permanently worsened in severity beyond its natural progression, during service.  

The Board notes that tinnitus was not noted on either the service entrance or discharge examinations; therefore, the VA examiner should provide opinions as to whether the Veteran's tinnitus was caused by loud noise exposure in service or was caused or aggravated by the bilateral hearing loss disorder.  

Accordingly, the issues of service connection for bilateral hearing loss and tinnitus are  REMANDED for the following action:

1.   The AMC/RO should schedule the Veteran for a VA audiology examination, to be performed by a VA audiologist other than one who wrote the December 2009 VA audiology examination report, for the purpose of determining the etiologies of the Veteran's respective hearing loss and tinnitus disorders.

All indicated tests and studies should be performed.  Prior to the examination, the relevant evidence from the claims folder should be made available to the VA examiner.  As indicated above, the VA examiner should note that the service entrance and discharge audiology examinations were written in ASA units rather than ANSI units and indicate audiometric threshold shifts during service.  (The results of the same tests in ANSI units are provided for the VA examiner in the remand above.)  The VA examiner should note and comment on the audiometric threshold shifts that occurred during service (when the service separation examination is compared with the service entrance examination).  The VA examiner should also assume that the Veteran was exposed to an incident involving a grenade explosion during service, as described by the Veteran in several statements in the claims file. 

Following a review of the claims file, an audiology test, and any other necessary development, the VA examiner should offer the following opinions:

a.  Is it as least as likely as not (50 percent or greater degree of probability) that any pre-existing bilateral hearing loss was aggravated during service?

b.  Is it as least as likely as not (50 percent or greater degree of probability) that any tinnitus disorder began during service or is otherwise etiologically linked to any in-service event, to include in-service noise exposure?

c.  Is it as least as likely as not (50 percent or greater degree of probability) that any tinnitus disorder was caused or aggravated by the Veteran's bilateral hearing loss?

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

The VA examiner is further advised that aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond its natural progression, rather than just a temporary flare-up of symptoms.  If the VA examiner determines the Veteran's tinnitus was aggravated, although not caused, by the bilateral hearing loss disorder, he or she should indicate the degree of such aggravation over and the above the natural course of the disorder. 

A rationale should be provided for any opinion or conclusion expressed.  If the VA examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons should be so stated.  The VA examiner should in such case explain why it would be speculative to respond.

2.  After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the claims for service bilateral hearing loss and tinnitus.  If any benefit sought remains denied, the Veteran and the representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.


The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

